Ceow, J.
In pursuance of certain proceedings theretofore had, the city of Goldendale, a municipal corporation of *440the fourth class, on May 20, 1912, awarded to J. F. Hill & Company, a partnership, a contract for the grading and improvement of certain streets. Thereafter Rufus C. Coombs and wife, owners of property within the assessment district, commenced an equitable action against the city of Golden-dale and J. F. Hill & Company, in the superior court of Klickitat county, to have the contract declared void and to enjoin the defendants from proceeding with the improvement. In their complaint they alleged, for reasons which need not be here stated, that the proceedings upon which the contract had been awarded were irregular and void. On July 1,1912, upon plaintiffs’ ex parte application, an emergency order was made and entered, restraining the defendants from in any manner proceeding with the work of the improvement until the further order of the court, and commanding them to appear on July 6, 1912, and show cause why a temporary injunction should not be granted pending the litigation. At the time named, the parties appeared, the plaintiffs’ application was heard, and the trial judge vacated the emergency restraining order and refused a temporary injunction. The plaintiffs Coombs and wife, as relators, have applied to this court for a writ of certiorari to review this order of the superior court, and to obtain an order directing that a temporary injunction should issue to preserve the status pending the litigation.
It is conceded that the relators have no appeal from the order of which they complain, as no finding of the insolvency of the respondents was made by the trial judge. Respondents now insist that this court has no authority in this proceeding to review the order of the trial judge in denying a temporary injunction. This contention must be sustained. The order of the trial judge is not appealable. If it can be reviewed at this time by this court by the writ of certiorari, there is no reason why any order denying a preliminary injunction may not be reviewed. That such an order will not *441be thus reviewed we have heretofore held in State ex rel. Young v. Superior Court, 43 Wash. 34, 85 Pac. 989, and State ex rel. Mohr v. Superior Court, 54 Wash. 225, 103 Pac. 17. In the Young case, after citing § 6500, subd. 3, Bal. Code, we said:
“There is no finding of insolvency in this case, and it is conceded that no appeal would lie. Colby v. Spokane, 12 Wash. 690, 42 Pac. 112; Anderson v. McGregor, 36 Wash. 124, 78 Pac. 776. Why did the legislature deny an appeal, except in cases of insolvency? It seems to us the reason is obvious. It was not because the legislature had already provided another method for the review of such orders, nor because it contemplated a different method of review in the future, but because it deemed an appeal from the final judgment, or an action at law for damages, an adequate remedy in such cases. In other words, it is plain to us that the legislature intended that such orders should not be subject to review in this court in any form, except on appeal from the final judgment. The power of this court to review interlocutory orders and the method of review are purely statutory, and when it is apparent that the legislature intended that a particular order should not be subject to review here, we are entirely without jurisdiction in the premises.”
The writ is denied.
Mount, Ellis, Gose, and Parker, JJ., concur.